Citation Nr: 1809936	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  07-20 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel
	



INTRODUCTION

The Veteran had active military service from June 1960 to June 1963. He died in June 2006; the appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In August 2009, the Appellant testified at a Travel Board hearing. A transcript of the hearing is of record. However, the Veterans Law Judge (VLJ) who conducted that hearing is no longer available to participate in the Appellant's appeal. The Appellant was given another opportunity to appear at a hearing before a VLJ who would decide the claim. However, she responded that she did not wish to appear at an additional hearing, and the Board will proceed with adjudication.

This claim was previously before the Board in October 2009, at which time it was remanded for additional development.  In a September 2011 decision, the Board denied the claim and the Appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Joint Motion for Remand (Joint Motion), the parties agreed that the Board failed to satisfy the duty to assist because the May 2011 VA medical opinion was not adequate.  In a February 2012 Order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  

In February 2013, the Board remanded the matter for corrective notice and a new VA medical opinion.  In June 2016 the claim was once again remanded for a new VA medical opinion from a cardiologist.  In a February 2017 decision, the Board denied the claim and the Appellant appealed that decision to Court.   

In a September 2017 Joint Motion, the parties agreed that the September 2016 medical opinion provided poor rationale for the opinion relating to increased weight. Subsequently, in September 2017 Order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  As such, in accordance to the September 2017 Joint Motion, the Board remands the aforementioned claim for further evidentiary development and adjudication. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In its September 2017 Joint Motion, the Parties agreed that the findings of a September 2016 VA medical opinion were inadequate.  The examiner had been asked opine whether it was at least as likely as not that any of the Veteran's cause of death could be attributed to any aspect of service, including increased weight.  The Parties determined that examiner's response/opinion provided "very poor rationale" and was conclusory.  The Joint Motion directed VA to obtain an opinion that included adequate rationale and was in compliance with directions set forth in a June 2016 Board Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appellant, through counsel, submitted an independent medical evaluation from a non-treating source dated November 19, 2017.  In that opinion, it was asserted that although the in-service oral glucose tolerance test (OFTT) showed that the Veteran was negative for diabetes mellitus, it also showed that the Veteran had impaired glucose tolerance and should have been diagnosed with pre-diabetes.  The physician also opined that the 1963 urine test showed that the Veteran had proteinuria, an early sign of kidney damage that is seen in both hypertension and diabetes.  Further, the physician stated that the Veteran's substantial weight gain in-service was a clear causative factor in developing of pre-diabetes, diabetes mellitus, and hypertension.  Thus, based on scientific literature sources, prediabetic sugar on OGTT, weight gain, and high blood pressure, the physician opined that it is likely as not that during the Veteran's service the Veteran had significant insulin resistance.  

The physician also opined that it is likely as not that the insulin resistance/metabolic syndrome is precisely the cause of the Veteran's later diagnosed diabetes mellitus and a major contributing factor to the Veteran's hypertension.  The physician opined that service connection for the cause of death is established as diabetes mellitus and hypertension is likely as not contributed to the Veteran's coronary artery disease, one of the listed causes of death. 

This independent opinion was not addressed by the VA reviewer as it was submitted after the September 2017 Court Order.  As such, the Board directs the VA reviewer to address the physician's opinion on pre-diabetes, weight gain, and proteinuria, and its effect on whether it relates to any direct or contributory causes of the Veteran's death. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the September 2016 VA medical reviewer, or another appropriate cardiologist if that examiner is unavailable, to provide the opinion requested. The complete claims file, including a copy of this remand, should be made available to the examiner selected to provide the requested opinion. 

The reviewer should opine as to whether or not it is at least as likely as not that the Veteran's immediate cause of death or any underlying cause of death was a result of his military service. 

The examiner is asked to answer the following:

Notwithstanding the date of actual diagnoses, and with full knowledge of in-service symptoms of blurred vision, fainting spells, elevated blood pressure readings, glucose tolerance test results and especially increased weight, is it at least as likely as not that the Veteran incurred heart failure, aortic stenosis, coronary artery disease, chronic renal dysfunction, and chronic lung disease in-service or within one year after service? In answering this question, the examiner is specifically asked to reconcile the November 2017 opinion from the independent physician. 

If the answer is no, is it at least as likely as not that any of the Veteran's causes of death (to include contributory causes of death) could be attributed directly to any aspect of service, including in-service symptoms of increased weight?

A complete rationale should be provided for the opinions rendered and should include citation to evidence in the record, known medical principles, and medical treatise evidence. The examiner is specifically to address and reconcile all conflicting medical opinions of record.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2. After completing the requested actions and any additional development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority. If any benefit sought is not granted, the appellant and her representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






